Citation Nr: 0947971	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-40 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with chronic fatigue syndrome 
and diabetic nephropathy with hypertension.  

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.  

3.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.  

4.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

5.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  

6.  Entitlement to a compensable rating for erectile 
dysfunction.  

7.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran increased ratings for his 
diabetes, peripheral neuropathy of the upper and lower 
extremities, and erectile dysfunction.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

In September 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  

The issues of entitlement to increased ratings for diabetes 
and for peripheral neuropathy of the right and left lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper 
extremity results in mild neurological impairment of the 
right, dominant or major, hand.  

2.  The Veteran's peripheral neuropathy of the left upper 
extremity results in mild impairment of the left, non-
dominant or minor, hand.  

3.  The Veteran's erectile dysfunction is manifested by 
impotency without visible deformity of the penis, and he is 
currently in receipt of special monthly compensation based on 
loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 
(2009).  

2.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2009).  

3.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 4.115b, Diagnostic Code 
7599-7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
December 2006 and May 2008 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claim on appeal.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Additionally, the Board notes that, in the present case, 
initial notice was issued prior to the May 2007 adverse 
determination on appeal, creating no timing errors in 
providing notice to the Veteran.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue being decided on appeal have been obtained and are 
associated with the Veteran's claims files.  The RO has 
obtained the Veteran's service treatment records (STRs), as 
well as VA and non-VA medical records.  

The Veteran has also been afforded VA medical examination in 
February 2007.  Since this last examination, there is no 
compelling lay or medical evidence of record suggesting an 
increased severity of symptoms for the disabilities being 
considered herein.  As such, there is no need for additional 
VA examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, in September 2009, the Veteran was afforded the 
opportunity to testify before the undersigned Acting Veterans 
Law Judge, seated at the RO.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  The Veteran's claim has been 
fully developed, and he has been afforded all due notice; 
thus, adjudication of his claim at this time is warranted.

II. Increased rating - Peripheral neuropathy of the upper 
extremities

The Veteran seeks increased ratings for his peripheral 
neuropathy of the upper extremities.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

The Veteran has been granted 10 percent ratings for each 
upper extremity under Diagnostic Code 8515, for paralysis of 
the median nerve.  Under Diagnostic Code 8515, for the 
dominant or major hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability 
to make a fist, and the index and middle finger remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances warrants a 70 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).  The 
Veteran's medical records reflect that he is right-handed; 
thus, his right upper extremity is his major or dominant 
extremity.  

The criteria are the same for the non-dominant or minor hand, 
with lesser ratings assigned at each level.  Mild incomplete 
paralysis warrants a 10 percent rating, moderate a 20 percent 
rating, and severe a 40 percent rating.  Complete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2009).  

Upon receipt of his claim, the Veteran was afforded VA 
medical examination in February 2007.  Reported symptoms 
included numbness and loss of strength in the arms and hands, 
making it difficult for him to open jars and perform similar 
tasks of daily living.  His symptoms worsened with use and 
improved with rest.  However, the Veteran denied any 
additional limitation of motion of the wrists due to pain and 
fatigue on use.  On objective examination, the Veteran had 
full range of motion in both wrists, and strength was 5/5, 
without muscle wasting or atrophy.  Neurologically, sensation 
to monofilament testing and vibration were diminished in both 
hands.  Pulses were intact in both upper extremities, and he 
was without cyanosis, clubbing, or edema.  The final 
impression was of diabetic peripheral neuropathy of the 
bilateral hands, involving the superficial sensory branches 
of the radial, ulnar, and median nerves.  

The Veteran has also received private outpatient medical 
treatment during the pendency of this appeal.  While the 
Veteran has occasionally reported pain and numbness of the 
upper extremities, especially of the bilateral hands, his 
clinical records are generally negative for any findings of 
objective orthopedic or neurologic impairment resulting from 
his diabetic peripheral neuropathy.  For example, a July 2007 
clinical notation indicated deep tendon reflexes of 2+ of 
both upper extremities, with strength also within normal 
limits.  

In September 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  On 
that occasion, he reported weakness of both hands, which 
impaired his ability to perform the tasks of everyday living.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent for his 
peripheral neuropathy of either upper extremity.  According 
to the evidence of record, primarily the February 2007 VA 
examination report, the Veteran's symptoms are limited to 
pain, numbness, and limited sensation of both hands.  
Nevertheless, he continues to have 5/5 strength in the upper 
extremities, without evidence of muscle wasting or atrophy, 
and the evidence does not indicate any significant functional 
impairment due to his peripheral neuropathy.  Likewise, his 
recent private medical treatment records describe his 
strength and reflexes of the upper extremities as within 
normal limits.  

The Veteran has stated he has difficulty opening jars due to 
his peripheral neuropathy of the upper extremities, but has 
not otherwise indicated additional specific functional 
impairment due to this disorder.  The Veteran's complaints 
are deemed credible.  However, the Board places greater 
probative weight to the findings of trained medical 
examiner's who have described bilateral upper extremity 
neuropathy which is no more than mildly disabling in degree.  
Evaluation of the Veteran's peripheral neuropathy under other 
orthopedic or musculoskeletal criteria also would not result 
in increased ratings, as the Veteran has both full range of 
motion and strength of the upper extremities.  Additionally, 
because the Veteran's peripheral neuropathy of the upper 
extremities has not resulted in greater impairment than 
currently rated at any time during the pendency of this 
appeal, a staged rating is not warranted at the present time.  
See Hart, supra.  

In conclusion, the preponderance of the evidence is against 
the award of disability ratings in excess of 10 percent for 
the Veteran's peripheral neuropathy of the upper extremities.  
As a preponderance of the evidence is against the award of 
increased ratings, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Compensable rating - Erectile dysfunction

The Veteran seeks a compensable rating for his erectile 
dysfunction.  The general criteria for the adjudication of 
increased rating claims have already been noted above.  

The Veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  Erectile dysfunction is not listed in the Rating 
Schedule; however, when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009).  As such, 
the Veteran's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, such Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.  
In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2009).

Upon a review of the record, the Board finds that the Veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  In the present case, such disability is 
manifested by impotency without visible deformity of the 
penis.  In recognition of the Veteran's erectile dysfunction, 
he has already been awarded special monthly compensation 
based on loss of use of a creative organ within an August 
2003 rating decision which granted him service connection for 
this disability, effective October 31, 2001.  

According to the medical evidence of record, including his 
most recent VA examination of February 2007, the Veteran has 
a several-year history of erectile dysfunction secondary to 
his service-connected diabetes.  He stated he had difficulty 
obtaining erection, but had not explored treatment options 
such as medication or assistance devices.  However, the 
examination findings, as well as the remainder of the medical 
record, to include private treatment reports, are void of any 
evidence of penile deformity.  As such, the Veteran is not 
entitled to a compensable rating under Diagnostic Code 7522.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for erectile dysfunction.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  As noted in the portion to follow, the 
Board has remanded a TDIU claim for further development and 
consideration.

Nonetheless, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
Id.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disability at issue.  The Veteran's 
symptoms of pain, weakness, and functional limitations of the 
upper extremities have been fully covered by the applicable 
diagnostic criteria, and there are no unusual aspects of 
disability not contemplated by the diagnostic criteria.  The 
Veteran is in receipt of special monthly compensation due to 
his erectile dysfunction.  

In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected disabilities at issue.  For these reasons, referral 
for extraschedular consideration is not warranted.



ORDER

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity is denied.  

A disability rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied.  

A compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran also seeks increased ratings for his diabetes 
with hypertension and chronic fatigue syndrome, and for his 
peripheral neuropathy of the lower extremities.  At his 
September 2009 personal hearing, he stated these disabilities 
have worsened since his most recent VA examination of 
February 2007.  Recent private medical treatment evidence, 
such as a March 2009 clinical notation which reflects 
recently increased bilateral foot pain and limitation of 
motion, adds veracity to the Veteran's account.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); see also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, remand is required to afford the Veteran a new 
VA examination regarding these service-connected 
disabilities.  

Finally, the Board observes that the Veteran has alleged his 
service-connected disabilities prevent him from obtaining or 
maintaining gainful employment, and a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) is thus warranted.  Review of the record 
does not indicate that the issue of entitlement to a TDIU has 
been perfected for appellate review; nevertheless, the Court 
has held as follows:  

a request for TDIU, whether expressly 
raised by a veteran or reasonably raised 
by the record, is not a separate claim 
for benefits, but rather involves an 
attempt to obtain an appropriate rating 
for a disability or disabilities, either 
as part of the initial adjudication of a 
claim, or, if the disability upon which 
entitlement to TDIU is based has already 
been found to be service connected, as 
part of a claim for increased 
compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Per the Rice decision, the Board finds that it has 
jurisdiction over a TDIU claim which has not been developed 
or adjudicated.  The Court has not discussed, however, the 
type of notice required in such an instance.  Furthermore, 
the Board notes that it would be fundamentally unfair to the 
Veteran to proceed to adjudicate this issue at this time.  
Among other concerns, this issue is inextricably intertwined 
with his increased ratings claims being remanded herein; thus 
the issue of entitlement to a TDIU will be deferred pending 
resolution of the increased ratings claims.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the Board remands the issue of TDIU to the RO to 
issue the Veteran proper notice and to adjudicate the claim, 
pending completion of the other actions ordered herein.  If 
the benefit sought is not granted, the RO should issue the 
Veteran a supplemental statement of the case (SSOC) which 
contains the necessary information.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the types 
of evidence and/or information necessary 
to substantiate a claim of entitlement to 
TDIU.

2.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the current level of impairment resulting 
from his service-connected diabetes 
mellitus.  The VA examiner is requested to 
review the claims folder in conjunction 
with the examination.  All applicable 
findings must be noted for the record.  
The examiner is specifically requested to 
comment on the following:

    a) whether the Veteran's diabetes 
mellitus medically requires regulation of 
his activities; 
	b) whether the Veteran's chronic 
fatigue syndrome results in debilitating 
fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, 
or confusion), periods of incapacitation 
or is nearly constant and restricting 
routine daily activities and, if so, 
describe the percentage reduction in 
restriction of routine daily activities 
since the onset of chronic fatigue 
syndrome;
    c) identify all signs and symptoms 
attributable to diabetic nephropathy with 
hypertension;
	d) identify all neurological and/or 
orthopedic impairment of the lower 
extremities resulting from the Veteran's 
peripheral neuropathy, to include 
reduction or loss of sensation, strength, 
reflexes, coordination, or range of 
motion; and
	e) provide opinion as to whether the 
Veteran's service-connected disabilities 
preclude, as a whole, his ability to 
obtain and maintain substantially gainful 
employment. 

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


